                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        NO. 5:20-CV-08-FL



 JAMES UNRUH,                                   )
                                                )
                           Plaintiff,           )
                                                )
           v.                                   )
                                                )                       ORDER
 UNIVERSITY OF NORTH CAROLINA,                  )
                                                )
                          Defendant.            )


       This matter is before the court on pro se plaintiff’s failure to respond to the court’s July 6,

2020, order. The order directed plaintiff show cause why this case should not be dismissed with

prejudice for failure to prosecute. See Fed. R. Civ. P. 41(b); Ballard v. Carlson, 882 F.2d 93, 95-

96 (4th Cir. 1989). Plaintiff has not responded to the court’s order. Accordingly, the court

DISMISSES WITHOUT PREJUDICE this action. Defendant’s pending motion to dismiss (DE

8) is DENIED AS MOOT, and the clerk is DIRECTED to close this case.

       SO ORDERED, this the 7th day of August, 2020.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




          Case 5:20-cv-00008-FL Document 13 Filed 08/10/20 Page 1 of 1
